IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IN THE MATTER OF THE                                   No. 6664' LED
                   REINSTATEMENT OF KEVIN J.
                   MIRCH, BAR NO. 923.
                                                                                       FEB 1 9 2016
                                                                                          IE IC LINDEMAN

                                                                                 BY        LISA
                                     ORDER DENYING REINSTATEMENT                      CHIEF DEA CLERK



                               This is an automatic review of a Northern evada
                   Disciplinary Board hearing panel's recommendation that disbarred
                   attorney Kevin J. Mirch's petition for reinstatement be denied.' Having
                   reviewed the record and the submitted briefs, we conclude that the panel
                   correctly found that Mirch has failed to meet his burden of showing by
                   clear and convincing evidence that he should be reinstated.            See SCR
                   116(2) (providing that in order to be reinstated, an attorney bears the
                   burden of demonstrating by clear and convincing evidence that he or she
                   has the competency, learning, and moral qualification to be admitted to
                   practice law, "and that his or her resumption of the practice of law will not
                   be detrimental to the integrity and standing of the bar, to the
                   administration of justice, or to the public interest"); In re Discipline of
                   Stuhff, 108 Nev. 629, 633, 837 P.2d 853, 855 (1992) (explaining that this
                   court reviews a panel's findings and recommendations de novo).

                         "The rules in effect at the time of Mirch's disbarment allowed
                   reinstatement of disbarred attorneys. Under the current rules,
                   disbarment is irrevocable. See ADKT No. 392 (Order Amending Nevada
                   Supreme Court Rules 99-123, Amending Rules 212-213, and Adopting
                   Rule 102.5, December 29, 2006) (amending SCR 120(1) and SCR 116,
                   effective March 1, 2007, to make disbarment irrevocable); SCR 102(1);
                   SCR 122.

                        We note that the panel's recommendation was not unanimous, with
SUPREME COURT      one member dissenting.
      OF
    NEVADA

(0) 1947A   .04°                                                                       Ico-o€(.06
                              Mirch's litigation activities in the State of Nevada since his
                disbarment establish that Mirch has continued in the type of conduct that
                led to his disbarment. Specifically, the record demonstrates that Mirch
                blames his disbarment on certain individuals in the legal community and
                he has continued to file frivolous requests and actions in an effort to
                harass those individuals. Thus, Mirch's reinstatement poses a risk to the
                integrity and standing of the bar, to the administration of justice, and to
                the public interest. SCR 116(2). Accordingly, we approve the panel's
                recommendation and deny Mirch's petition for reinstatement. 2
                              It is so ORDERED.




                Parraguirre



                Cher                                        Saitta


                                               J.                                        J.
                Gibbons


                CC:    Mirch Law Firm LLP
                       State Bar of Nevada/Las Vegas
                       Chair, Northern Nevada Disciplinary Board
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Office, United States Supreme Court




                      The Honorable James W. Hardesty, Justice, voluntarily recused
                       2
                himself from participation in the decision of this matter.
SUPREME COURT
     OF
   NEVADA
                                                       2
(0) 1941k e